DETAILED ACTION
This office action is in response to the communication received on 12/17/2020 concerning application no. 15/580,940 filed on 12/08/2017.
Claims 1-32 and 42-43 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s comments for claim 31, see pages 11-12, filed 12/17/2020, with respect to the claim interpretation under 35 U.S.C. 112(f), are appreciated and appear accurate. The claim interpretation under 35 U.S.C. 112(f), as established in the non-final rejection, filed 03/17/2020, is still applied.

Applicant's arguments, pages 12-15, filed 12/17/2020, have been fully considered but they are not persuasive. 

Regarding claims 1, 18, 31, and 32, Applicant argues that the combination of Barthe and Behar is improper as “the Office relies on information gleaned solely from Applicant’s specification”. Applicant argues that there is no logical reason to combine and absent to Applicant’s specification, one with ordinary skill in the art would have no reason to combine the cosmetic enhancement mask of Barthe with the techniques of Behar. Furthermore, Applicant argues that the Behar teaches internal ultrasound transducers / temperature sensors and they would not be compatible with a non-surgical and non-invasive procedure taught by Barthe.
Examiner respectfully disagrees with Applicant’s arguments. With regards to the Applicant’s arguments about hindsight reasoning, Examiner notes that while Barthe provides the mask in the context 
Examiner maintains the 103 rejections of claims 1, 18, 31, and 32 under Barthe in view of Behar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

“means for delivering ultrasound…” in claim 31, line 2: Paragraph 0027 teaches that a wearable ultrasound device is used to deliver an ultrasound to a target point of tissue.

“means for sensing a temperature…”in claim 31, line 4: Paragraph 0030 teaches that a wearable ultrasound device is used to sense the temperature of the target and surrounding area.

“means for presenting information…” in claim 31, line 7: Paragraph 0007 teaches that a user interface is used to present information relating to the flow of heat over a period of time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claim 42, lines 1-2, recite “wherein the one or more temperature sensors comprise a two-dimensional array of temperature sensors”. This claim element, under broadest reasonable interpretation, can be interpreted to be claiming that each individual temperature sensor is a two-dimensional temperature sensor array. However, the specification does not disclose that each individual temperature sensor is a two-dimensional temperature sensor array in itself. Rather, the specification discloses that the temperature sensors are making up a two dimensional array along with other temperature sensors. Paragraphs 0045-0046 of the published specification describe the device 40 shown in Fig. 4. This device in Fig. 4 shows that the temperature sensors are arranged together in the form of a two-dimensional array. The paragraphs do not describe each temperature sensor as a two-dimensional array on its own as is claimed in claim 42. Therefore, the specification fails to reasonably convey that the inventor or join inventor had possession of the claimed invention at the time for filing.
	Examiner suggests that the claim element be amended to recite “wherein the one or more temperature sensors forms a two-dimensional array of temperature sensors”, if that is what is intended.

	Claim 43, lines 1-2, recite “wherein the one or more ultrasound transducers comprise a two-dimensional array of ultrasound transducers”. This claim element, under broadest reasonable interpretation, can be interpreted to be claiming that each individual ultrasound transducer is a two-dimensional ultrasound transducer array. However, the specification does not disclose that each individual ultrasound transducers is a two-dimensional ultrasound transducer array in itself. Rather, the specification discloses that the ultrasound transducers are making up a two-dimensional array along with other ultrasound transducers. Paragraph 0035 of the published specification teaches that the transducers 24 are distributed across a wearable ultrasound device in a two-dimensional array as seen in Fig. 2A. Similarly, 
	Examiner suggests that the claim element be amended to recite “wherein the one or more ultrasound transducers forms a two-dimensional array of ultrasound transducers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-15, 17-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096).

Regarding claims 1, 18, and 32, Barthe teaches a system comprising:
one or more ultrasound transducers (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. See Fig. 1 or 3); 
one or more temperature sensors (Paragraph 0041 teaches that the mask 108 can hold temperature sensors. See Fig. 1 or 3); 

one or more processors (Control system 130) configured to: 
control the one or more ultrasound transducers to deliver ultrasound to a target point of tissue of a patient to heat the target point of tissue (Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 114); 
wherein the one or more ultrasound transducers and the one or more temperature sensors are configured to be external to the patient when delivering the ultrasound to the target point of tissue and sensing the temperature of the other tissue, respectively (Paragraphs 0022 and 0026 teach that the device can be placed on the skin and focus energy on the skin. Paragraph 0044 teaches that the bio-effects are observed and the treatment area 114 and the proximate tissue is observed. Fig. 3 shows the system over a layer 116 to deliver the energy below the layer. Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0041 teaches that the mask 108 can hold temperature sensors).
However, Barthe is silent regarding a system comprising:
one or more processors configured to: 
control the one or more ultrasound transducers to cease delivering ultrasound to the target point of tissue to heat the target point of tissue at a first time; 
control the one or more temperature sensors to sense a temperature of other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated, wherein the period of time is after the first time; and 
present, via the user interface, information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue.

one or more processors (Controller 114) configured to: 
control the one or more ultrasound transducers to cease delivering ultrasound to the target point of tissue to heat the target point of tissue at a first time (Paragraph 0098 teaches that the ultrasound delivery is reduced or shut off at step 308. Fig. 3 shows a flowchart that has a circular logic component that provides sufficient teaching of delivering and stopping ultrasound delivery multiple times); 
control the one or more temperature sensors to sense a temperature of other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated, wherein the period of time is after the first time (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound deliver is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue); and 
present, via the user interface (Monitor 118), information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of temperature measurements to identify tissues and their surrounding areas. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 2 and 19, modified Barthe teaches the system in claim 1, as discussed above.
Barthe further teaches a system, 
wherein the target point of tissue is a first target point of tissue that is included in a plurality of target points of tissue (Paragraph 0048 teaches that that a thermal effect area 302 is made in the treatment region 114. Fig. 3 shows that multiple thermal effect regions 302 in region 114 with the output 112 directed to on thermal effect region 302), and
control the one or more ultrasound transducers to deliver ultrasound to one of the plurality of target points of tissue to heat the target point of tissue (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. See Fig. 1 or 3. Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 114).
However, Barthe is silent regarding a system, 
wherein the one or more processors are configured to, iteratively, for each target point of tissue of the plurality of target points of tissue: 
control the one or more temperature sensors to sense a temperature of other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated, and 
wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the plurality of target points of tissue to the other tissue over the periods of time based on the sensed temperatures to facilitate characterization of the at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system,
wherein the one or more processors are configured to, iteratively, for each target point of tissue of the plurality of target points of tissue (Paragraph 0098 teaches that the ultrasound delivery is reduced or 
control the one or more temperature sensors to sense a temperature of other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound deliver is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue), and 
wherein the one or more processors are configured to present, via the user interface (Monitor 118), information indicating flow of heat from the plurality of target points of tissue to the other tissue over the periods of time based on the sensed temperatures to facilitate characterization of the at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of iteratively targeting thermal regions for tissue characterization. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 3 and 20, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more processors are configured to: 
control the one or more ultrasound transducers to deliver ultrasound to the target point of tissue until the target point of tissue is heated to a target temperature (Paragraph 0006 teaches that the desired temperature can be created and controlled. Paragraph 0035 teaches a temperature modulator can be used 
However, Barthe is silent regarding a system, wherein the one or more processors are configured to:
control the one or more temperature sensors to sense the temperature of the other tissue the plurality of times over the period of time after the target point of tissue has been heated to the target temperature.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to:
control the one or more temperature sensors to sense the temperature of the other tissue the plurality of times over the period of time after the target point of tissue has been heated to the target temperature (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound deliver is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of sense temperature of tissue a plurality of times. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 4 and 21, modified Barthe teaches the system in claim 3, as discussed above. 
However, Barthe is silent regarding a system, wherein the target temperature comprises a target temperature increase within a range from substantially 0.1 degrees C to substantially 6 degrees C.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the target temperature comprises a target temperature increase 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of target temperature control between 0.1 degrees to 6 degrees Celsius. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 5 and 22, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more temperature sensors comprise a plurality of temperature sensors, each of the plurality of temperature sensors configured to sense temperature of a respective portion of the other tissue (Paragraph 0041 teaches that the mask 108 can hold a temperature sensors. Fig. 3 shows that the target regions 302 are located between the mask components 108). 
However, Barthe is silent regarding a system, wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the target point of tissue to the respective portions of the other tissue over the period of time based on the temperatures sensed by the plurality of temperature sensors over the period of time to facilitate characterization of the at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the target point of tissue to the respective portions of the other tissue over the period of time based on the temperatures sensed by the plurality of temperature sensors over the period of time to facilitate characterization of the at least one of anatomy or function of the tissue (Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of display of temperature with respect to the studied tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 6 and 23, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the tissue comprises a three-dimensional volume of tissue comprising the target point of tissue and the other tissue proximate to the target point (Paragraph 0053 teaches that the mask surface can be three-dimensional and the function in Fig. 8 covers the x, y, and z coordinates. Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).

Regarding claims 7 and 24, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the other tissue surrounds the target point (Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).

Regarding claim 8, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein, to control the one or more ultrasound transducers to deliver the ultrasound to the target point of tissue to heat the target point of tissue (Paragraph 0048 teaches that the thermal effect occurs in the area 302 in the treatment region 114), the one or more processors are configured to control the one or more ultrasound transducers to deliver an ultrasound beam focused on the target point of tissue (Paragraph 0026 teaches that the system is configured such that the 

Regarding claims 9 and 26, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more processors are further configured to: 
control the one or more temperature sensors to sense a temperature of at least one of the target point or the other tissue during delivery of the ultrasound to the target point of tissue (Paragraph 0041 teaches that the mask can hold temperature sensors. Paragraph 0026 teaches that the temperature can be modulated and controlled).
However, Barthe is silent regarding a system, determine whether to control the one or more ultrasound transducers to continue to deliver the ultrasound to the target point of tissue based on the temperature sensed during the delivery of the ultrasound to the target point of tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, determine whether to control the one or more ultrasound transducers to continue to deliver the ultrasound to the target point of tissue based on the temperature sensed during the delivery of the ultrasound to the target point of tissue (Paragraph 0101 teaches that the ultrasound delivery can be continued if the heating by the all the needles is not completed. Paragraph 0106 teaches that the ultrasound transmission can be assessed as completed based on the previously acquired temperature data).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of control the delivery of ultrasound to a target tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 10 and 27, modified Barthe teaches the system in claim 1, as discussed above. 
However, Barthe is silent regarding a system, wherein the one or more processors are configured to present, via the user interface, a map indicating the flow of heat from the target point of tissue to the 
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to present, via the user interface, a map indicating the flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate. Paragraph 0021 teaches that the temperature can be monitored over a plurality of times. Paragraph 0075 teaches that that the monitoring can occur in real-time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of a temperature map showing the display of tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 13 and 30, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the information indicating flow of heat from the target point of tissue to the other tissue over the period of time indicates an anisotropic characteristic of the tissue (Paragraph 0053 teaches that the mask surface can be three-dimensional and the function in Fig. 8 covers the x, y, and z coordinates. Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).
	
Regarding claim 14, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more ultrasound transducers comprise a plurality of ultrasound transducers (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. See Fig. 1 or 3), the system 
the plurality of ultrasound transducers (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110); 
at least one power source (Primary energy source 102. Paragraph 0041 teaches that the energy source can be coupled with coupling medium 106); 
signal generation circuitry powered by the at least one power source (Paragraph 0041 teaches that the primary source 102 is an energy power source 102 and it is connected to the control system 130 which has rechargeable batteries); and 
at least one of the one or more processors configured to control the signal generation circuitry to apply at least one signal to a selected one or more ultrasound transducers of the plurality of ultrasound transducers and thereby control the one or more ultrasound transducers to deliver ultrasound to the target point of tissue (Paragraph 0041 teaches that the control system 130 is connected to the primary source 102 and is able to control is for ultrasound delivery through the apertures 110 in the system. See Fig. 1).

Regarding claim 15, modified Barthe teaches the system in claim 14, as discussed above. 
Barthe further teaches a system, wherein the one or more temperature sensors comprise a plurality of temperature sensors, and wherein the flexible device further comprises the plurality of temperature sensors (Paragraph 0048 teaches that the layer 108A can be a plastic film. Paragraph 0041 teaches that the mask 108 can hold temperature sensors. Fig. 3 shows the mask 108 connected to the layer 108A).

Regarding claim 17, modified Barthe teaches the system in claim 14, as discussed above. 
Barthe further teaches a system, wherein the flexible device further comprises a communication module, the system further comprising an interface device configured to communicate with the flexible 
at least one of the one or more processors (In order for the control system 130 to function in the recited manner via electrical components, a processing unit is inherently present); and 
the user interface (Paragraph 0041 teaches the connection of the control system 130 can comprise an input output (I/O) system 140, such as a touch panel, switches, indicators, and audible alarms).

Regarding claim 25, modified Barthe teaches the system in claim 18, as discussed above. 
Barthe further teaches a system, wherein delivering the ultrasound comprises delivering the ultrasound beam focused on the target point of tissue (Paragraph 0026 teaches that the system is configured such that the energy is focused onto one point. Paragraph 0050 teaches that the energy source can be an ultrasound source).

Regarding claim 31, Barthe teaches a system comprising: 
means for delivering ultrasound to a target point of tissue of a patient to heat the target point of the tissue, wherein the means for delivering stops delivering ultrasound to the target point of tissue at a first time, and wherein the means for delivering is external to the patient when delivering the ultrasound (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 11. Paragraphs 0022 and 0026 teach that the device can be placed on the skin and focus energy on the skin. Fig. 3 shows the system over a layer 116 to deliver the energy below the layer. Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0041 teaches that the mask 108 can hold temperature sensors. Paragraph 0029 teaches that the energy delivery can be time varying); 

However, Barthe is silent regarding a system comprising:
means for presenting information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate the characterization of at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system comprising:
means for presenting information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate the characterization of at least one of anatomy or function of the tissue (Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue. Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of temperature measurements to identify tissues and their surrounding areas. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of Kaczkowski et al. (PGPUB No. US 2007/0106157).

Regarding claims 11 and 28, modified Barthe teaches the system in claim 10, as discussed above.
However, the combination of Barthe and Behar are silent regarding a system, wherein the one or more processors are configured to present the map and a depiction of anatomy of the tissue in an overlayed relationship.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue, Kaczkowski teaches a system wherein the one or more processors are configured to present the map and a depiction of anatomy of the tissue in an overlayed relationship (Paragraph 0007 teaches that a spatio-temporal temperature map can be overlaid over a B-mode ultrasound image of a treatment site to differentiate target tissue from surrounding tissue. Paragraph 0094 states that one with ordinary skill in the art would “readily recognize that such spatio-temporal temperature maps can be readily overlaid over ultrasound images.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar with Kaczkowski’s teaching of overlaying a thermal image with an anatomical depiction. This modified system would allow a user to accurately obtain profiles of temperature distributions of tissue in a non-invasive manner (Paragraph 0003 of Kaczkowski).

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of Deno et al. (PGPUB No. US 2011/0125150).

Regarding claims 12 and 29, modified Barthe teaches the system in claim 10, as discussed above.

In an analogous imaging field of endeavor, regarding ultrasound heating of tissue, Deno teaches a system, wherein the map includes a plurality of voxels, and indicates thermal diffusion at each of the plurality of voxels (Paragraph 0009 teaches that the three-dimensional map is generated by voxels. Paragraph 0040 teaches the voxels represents the temperature intensity).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar with Deno’s teaching of a map with a plurality of voxels indicating thermal diffusion. This modified system would provide the user with the means of heating a target area with reduced collateral tissue damage and accurate and more time-efficient manner of diagnosis or therapy (Paragraph 0006 of Deno).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of Chun-Yen Lai et al. (“Noninvasive Thermometry Assisted by a Dual Function Ultrasound Transducer for Mild Hyperthermia”, December 2010, IEEE Transactions on Ultrasonic, Ferroelectrics, and Frequency Control, Vol. 57 No. 12, pages 2671-2684).

Regarding claim 16, modified Barthe teaches the system in claim 15, as discussed above.
However, the combination of Barthe and Behar are silent regarding a system, wherein the plurality of temperature sensors includes one or more of the plurality of ultrasound transducers configured to generate a signal as a function of ultrasound reflected by the tissue, wherein the reflected ultrasound varies as a function of temperature of the tissue.
In an analogous imaging field of endeavor, regarding non-invasive ultrasound heating, Lai teaches a system, wherein the plurality of temperature sensors includes one or more of the plurality of ultrasound transducers (Page 1, paragraph 4 of the “Introduction” section, teaches that the ultrasound A commercial ultrasound scanner has served as the foundation of our system, to which we have added a custom-designed co-linear array ultrasound transducer, modified system software, and a real-time temperature feedback controller”) configured to generate a signal as a function of ultrasound reflected by the tissue (Fig. 11 shows ultrasound images that are generated from reflected ultrasound signals), wherein the reflected ultrasound varies as a function of temperature of the tissue (Page 7, paragraph 3 of the “Results” section, teaches that the insonation focus is examined as a function of temperature increase. Recite, “The correlation coefficient at the insonation focus was also examined as a function of the temperature increase”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar with Lai’s teaching of a temperature sensor with transducer that measure the temperature of tissue. This modified system would provide the user with generating high-resolution thermal maps and a means to conduct accurate hyperthermia studies (Abstract of Lai).

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of K. Arunachalam et al. ("Performance Evaluation of a Conformal Thermal Monitoring Sheet (TMS) Sensor Array for Measurement of Surface Temperature Distributions During Superficial Hyperthermia Treatments", June 2008, International Journal of Hyperthermia, 24(4), pages 313-325 (Year: 2008)).

Regarding claim 42, modified Barthe teaches the system in claim 1, as discussed above.
However, the combination of Barthe and Behar is silent regarding a system, wherein the one or more temperature sensors comprise a two-dimensional array of temperature sensors.
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, wherein the one or more temperature sensors (TMS sensors) comprise a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar with Arunachalam’s teaching of temperatures sensors that are comprising a two-dimensional array of temperature sensors. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam).

Regarding claim 43, modified Barthe teaches the system in claim 42, as discussed above.
	However, the combination of Barthe, Behar, and Arunachalam are silent regarding a system, wherein the one or more ultrasound transducers comprise a two-dimensional array of ultrasound transducers.
	In an analogous imaging field of endeavor, regarding the ultrasound heating of tissue, another embodiment of Behar teaches that a system, wherein the one or more ultrasound transducers comprise a two-dimensional array of ultrasound transducers (Paragraph 0125 teaches a plurality of ultrasound actuators 706 that are disposed on the curved surfaces 702. Fig. 7 shows the two curved surfaces 702 that each have a plurality of ultrasound transducers that are arranged in a two dimensional orientation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe, Behar, and Arunachalam with Behar’s embodiment teaching of a two dimensional array with ultrasound transducers. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar). Furthermore, this modification, after image processing, can determine the precise location of a tumor in breast tissue (Paragraph 0128 of Behar).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.S.V./Examiner, Art Unit 3793                              



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793